DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (U.S. Pub. 2007/0268325)
Regarding claim 1, a print supply, the print supply (1) to connect to a printing device to provide a print material to the printing device
A machine and human readable print material gauge system comprising: An integrated circuit (100) (Paragraph 0066) including a data interface to transfer print material level information describing a level of print material within the print supply (Figures 3-4; Paragraphs 0070, 0090)
A display (light 122) to represent the level of print material within the print supply (Figures 3-4; Paragraphs 0070, 0090)
Regarding claim 2, wherein the print material gauge system is machine writable via the data interface formed on the print supply (Figures 3-4; Paragraphs 0063, 0065-0067)
Regarding claim 4, wherein the display includes an optically machine readable representation of data describing a level of print material within the print supply (Figures 3-4; Paragraphs 0070, 0090)

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukano et al (U.S. Pub. 2003/0218651)
Regarding claim 13, a fluid supply level indicator (remaining ink quantity is read out form the memory device module of the ink cartridge), comprising a microprocessor (Paragraph 0057; control circuit) to interface with an electrical interface of a printing device
Display to optically represent data describing a fluid level within a fluid supply coupled to the fluid supply level indicator (Paragraphs 0060, 0066, 0074-0075)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. Pub. 2007/0268325) in view of Preliasco et al (U.S. Pub. 2013/0108346)
Regarding claim 3, Preliasco discloses it is known in the art to use an e-ink display (Paragraph 0047)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Preliasco into the device of Watanabe, for the purpose of providing the best display to be used regarding power consumption, brightness and readability
Regarding claim 6, Preliasco discloses the display is bi-stable so as to retain a state of display when power is removed (Paragraph 0047)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Preliasco into the device of Watanabe, for the purpose of providing the best display to be used regarding power consumption, brightness and readability

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. Pub. 2007/0268325) in view of Hunt (U.S. Pat. 5,793,387)
Regarding claim 5, Hunt discloses wherein the print supply is opaque (Column 3, Lines 20-37)
 


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. Pub. 2007/0268325) in view of Okuda et al (U.S. Pub. 2013/0222492).
Regarding claim 7, Okuda discloses the supply includes an at least partically collapsible reservoir to hold at least approximately 400 ml of free fluid (Paragraph 0085)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of using a flexible bag to store the ink, as taught by Okuda into the device of Watanabe, for the purpose of storing and supplying the ink for the printing apparatus

Claims 8-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukano et al (U.S. Pub. 2003/0218651) in view of Okuda et al (U.S. Pub. 2013/0222492)
	Regarding claim 8, Fukano discloses a data interface; logic to interface with a printing device through the data interface (Paragraph 0066; each ink cartridge, with memory device module, is assigned unique identifier), the logic 
	A machine and human readable fluid gauge system to receive (indicated by cartridge memory device and displayed to user), via the data interface, fluid level data describing the level of fluid within the bag and present a fluid level indicator on a display of the fluid gauge system (Paragraphs 0060, 0066, 0074-0075)
	Okuda discloses a container to hold a volume of printing fluid, comprising a bag to maintain a fluid therein and a box to hold the bag therein (Paragraph 0085)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of using a flexible bag to store the ink, as taught by Okuda into the device of Fukano, for the purpose of storing and supplying the ink for the printing apparatus
	Regarding claim 9, wherein the data interface communicatively couples the fluid gauge system and logic to a printing device when the container is fluidically interfaced with a fluid port on the printing device (Abstract; Paragraphs 0060, 0066, 0074-0075)
	Regarding claim 12, wherein the logic provides authentication of the fluid level data prior to display on the display (Paragraph 0067; reads out remaining quantity of ink from the memory)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukano et al (U.S. Pub. 2003/0218651) as modified by Okuda et al (U.S. Pub. 2013/0222492) and further in view of Preliasco et al (U.S. Pub. 2013/0108346)
Regarding claim 10, Preliasco discloses an e-ink display (Paragraph 0047)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Preliasco into the device of Fukano as modified by Okuda, for the purpose of providing the best display to be used regarding power consumption, brightness and readability

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukano et al (U.S. Pub. 2003/0218651) as modified by Okuda et al (U.S. Pub. 2013/0222492) and further in view of Watanabe (U.S. Pub. 2007/0268325)
Regarding claim 11, Watanabe discloses an optically machine readable representation of data describing a level of the fluid (amount of ink) (Paragraphs 0063, 0109)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Watanabe into the device of Fukano as modified by Okuda, for the purpose detecting the remaining amount of ink in the container 

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukano et al (U.S. Pub. 2003/0218651) in view of Preliasco et al (U.S. Pub. 2013/0108346)
Regarding claim 14, Preliasco discloses wherein the display is a bi-stable e ink display (Paragraph 0047)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Preliasco into the device of Fukano, for the purpose of providing the best display to be used regarding power consumption, brightness and readability

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukano et al (U.S. Pub. 2003/0218651) in view of Hohberger et al (U.S. Pub. 2003/0059050)
Regarding claim 15, Hohberger discloses using a secure microprossor (Paragraphs 0072, 0076)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Hohberger into the device of Fukano, for the purpose of hiding the program from potential piracy by being stored in the secure microprocessor

16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukano et al (U.S. Pub. 2003/0218651) as modified by Hohberger et al (U.S. Pub. 2003/0059050) and further in view of Fister et al (U.S. Pub. 2013/0054933)
Regarding claim 16, Fister discloses an Inter-Integrated Circuit (Paragraphs 0007, 0031)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Fister into the device of Fukano as modified by Hohberger, for the purpose of connecting multiple components 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        May 7, 2021